Citation Nr: 0121027	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  99-14 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of skin lesions of the right shoulder and the left 
knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to May 
1970.  Service in Vietnam is indicated by the evidence of 
record.

In July 1998, the Board of Veterans' Appeals (the Board) 
granted service connection for dermatological residuals of 
ulcerated lesions of the right shoulder and left knee; in the 
same decision, the Board concluded that service connection 
was not warranted for any orthopedic or neurological 
residuals of right shoulder or left knee disability.  The 
veteran's claims folder was subsequently returned to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  
In an October 1998 rating decision which implemented the 
Board's decision, the RO assigned the veteran a 
noncompensable evaluation for his service-connected residuals 
of skin lesions of the right shoulder and left knee under 
38 C.F.R. § 4.118, Diagnostic Code 7804 [scars, superficial, 
tender and painful on objective demonstration].  In January 
1999 the veteran expressed disagreement with the evaluation 
assigned his disabilities and thereafter duly appealed to the 
Board.


REMAND

Factual background

Service medical records disclose treatment of the veteran for 
infected and ulcerated lesions involving his right shoulder 
and left knee; the skin lesions were successfully treated 
with antibiotics.  The veteran's examination for discharge 
noted the presence of a one inch scar and a one-half inch 
scar of the right shoulder.

On VA examination in May 1993, the veteran reported 
complaints of right shoulder and left knee discomfort.  While 
examination was negative for orthopedic or neurologic 
disability of the right shoulder or left knee, a few 
superficial scars about the left knee were identified.  The 
veteran was diagnosed with chronic right shoulder and left 
knee pain, etiology undetermined.

On file is the November 1996 report of a VA Agent Orange 
examination, at which time the veteran reported that he was 
treated for recurrent sores of his right shoulder and left 
knee in service; he denied any recurrence of a similar rash, 
however.  The veteran was diagnosed with, inter alia, history 
of recurrent skin lesions, with no rash present on 
examination.

The veteran was afforded a VA dermatological examination in 
March 1997, at which time he reported that he had not 
experienced a recurrence of the boils he had in service.  
Physical examination of the right shoulder disclosed the 
presence of two linear, slightly hypopigmented macular scars, 
with similar findings on the left knee.  The examiner notably 
did not provide any findings with respect to tenderness, 
pain, ulceration, or limitation of function associated with 
the scars.  The examining physician concluded that the 
veteran's complaints of pain were not related to the skin 
problem he experienced in Vietnam.

The veteran was afforded a hearing before a hearing officer 
at the RO in June 1999, at which time he testified that his 
right shoulder and left knee scars were tender.  He also 
alleged that his right shoulder scar limited his use of the 
joint, and that his left knee scar occasionally caused his 
left knee to give way.  The veteran denied experiencing any 
recurrence of lesions or boils since service.

Reasons for remand

The veteran's service-connected residuals of skin lesions of 
the right shoulder and the left knee are currently rated as 
noncompensably disabling under 38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Under that diagnostic code, scars which are 
tender and painful on objective demonstration are rated as 10 
percent disabling [emphasis added by the Board].  Scars which 
are not tender and painful on objective demonstration are 
rated a zero percent disabling.  See 38 C.F.R. § 4.31 [in 
every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no 
percent evaluation, a no percent evaluation will be assigned 
when the required residuals are not shown]. 

The veteran presented testimony in June 1999 concerning 
tenderness and functional limitation associated with his 
right shoulder and left knee scars.  Notably, while VA 
examinations in May 1993 and March 1997 documented the 
presence of the referenced scars, neither examination 
included specific findings with respect to any tenderness, 
pain, ulceration, poor nourishment, or functional limitation 
associated with the residual scars.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2000).  

Under the circumstances, therefore, the Board is of the 
opinion that another VA examination of the veteran is 
warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) [fulfillment of the statutory duty to assist includes 
the conduct of a thorough and contemporaneous medical 
examination].

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment by any health 
care providers who may possess 
additional records pertinent to his 
pending claim.  After obtaining any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file all records identified by the 
veteran which are not currently on 
file.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative and request them to 
provide a copy of the outstanding 
medical records.

3.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA physical examination to determine 
the extent of impairment, if any, 
caused by his service-connected 
residuals of skin lesions of the 
right shoulder and left knee.  The 
examiner should specifically be 
requested to indicate whether there 
is any tenderness, pain, poor 
nourishment, ulceration or 
functional limitation associated 
with the service-connected scars of 
the right shoulder and left knee.  
The examination report must be 
associated with the veteran's VA 
claims folder.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  
Then, the RO should readjudicate the 
issue on appeal.

If the benefits sought on appeal are not granted, the RO 
should issue a Supplemental Statement of the Case for the 
issues on appeal and provide the veteran and his 
representative with an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


